DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 15, and 16 depend from claims 4, 6, and 7, respectively.  Claims 4, 6, and 7 have been cancelled.  Therefore, the full metes and bounds of claims 13, 15, and 16 cannot be determined.



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 8-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegame et al. (US 2010/0130699) in view of Shakoor et al. (Polymer Engineering and Science, 2014, p. 64-70).
Regarding Claims 1, 3, 5, 19, and 20, Ikegame teaches a composition comprising polylactic acid (PLA) (Abstract) which is used to form a variety of injection molded articles (p. 6, [0100]).  The composition has a terminal carboxyl group concentration of 0.1-60 equivalents/ton (identical to molKOH/t) (p. 6, [0090]).  This overlaps the claimed range of 25-51 molKOH/t.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
The composition may further include additives such as filler agents (p. 6, [0099]).  Ikegame does not teach amounts in which to include this additive.
In the same field of endeavor, Shakoor teaches that combining 10-30 wt% of talc with PLA results in a significant increase in Young’s modulus, storage modulus, and heat deflection temperature.  Used in these amounts, talc acts as both a reinforcing filler and a nucleating agent (p. 69-70, Conclusions; p. 66, Table 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to select 10-30 wt% of Shakoor’s talc as the filler in Ikegame’s composition for the benefit of improved Young’s modulus, storage modulus, and heat deflection temperature.  In addition, Shakoor demonstrates that talc is useful in the same capacity as the filler generally disclosed by Ikegame.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Modification of Ikegame in view of Shakoor results in a composition containing 70-90 wt% PLA, 10-30 wt% talc, and 0 wt% plasticizer, equivalent to 70-90 parts by weight PLA, 10-30 parts by weight talc, and 0 parts by weight plasticizer based on a total of 100 parts.  These ranges overlap or fall within the claimed ranges.  
The cited references are silent with respect to the claimed physical properties measured under the claimed conditions.  Nevertheless, modification of Ikegame in view of Shakoor results in a composite formed from identical components and satisfying the claimed carboxyl end group content.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the modified composition will necessarily possess the claimed physical properties.
Regarding Claim 8, Ikegame does not teach a flexibilizer.  This reads no the composition of Claim 8 comprising 0 parts by weight of a flexibilizer.  
Regarding Claim 9, the various additives disclosed by Ikegame at page 6, [0099] are optional and need not be present.  When no other additives are present, the claimed release agent, surfactant, wax, antistatic agent, and/or dye will be present in the amount of 0 parts by weight.  This falls within the claimed range.
Regarding Claims 10-12, 14, 17, and 18, Ikegame teaches forming molded articles such as cups (p. 8, [0132]) by methods including injection molding (p. 6, [0100]).  A cup reads on tableware as claimed.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing to form products such as stationery, toy parts, knives, forks, and spoons from Ikegame’s composition, as Endo demonstrates that similar PLA-based compositions are suitable for forming such articles (see Endo at p. 18, [0247] and [0251]) and Ikegame suggests forming other molded articles not expressly named at page 6, [0100].

Pertinent Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Martin et al. (Polymer, 2001, vol. 42, p. 6209-6219) investigated the efficacy of various plasticizers in PLA (Abstract).  Thermal analysis demonstrated that PEG-400 gave the best results (p. 6218, Conclusions).  PEG-400 was included in amounts of 10-20 wt% (p. 6212, Table 3).  

Response to Arguments

The Applicant’s remarks regarding Endo et al. (US 2010/0093888) are moot in view of the new ground of rejection above.  The Applicant’s remarks regarding Ikegame remain pertinent to the new ground of rejection.
The Applicant acknowledges that Ikegame teaches a terminal carboxyl concentration that overlaps the claimed range.  However, the Applicant argues that Ikegame’s most preferred embodiment falls outside the claimed range and that Ikegame’s examples illustrate terminal carboxyl group contents falling outside the claimed range.
Ikegame’s broader overlapping range is not discredited or invalidated by the disclosure of narrower preferred ranges, or the fact that Ikegame’s examples fall outside the broader overlapping range.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  A teaching contained in a reference’s broader disclosure may be relied upon despite not appearing in the reference’s examples.  See MPEP 2123.  
The Applicant argues that the combination of terminal carboxyl content and melt index ratio lead to suitable aging properties and excellent biodegradability.
The fact that the Applicant has recognized additional advantages which would flow naturally from following the suggestions of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Applicant argues that Embodiments 1-3 and 5-10 do in fact exhibit significant improvements relative to Embodiment 4 and Comparative Embodiments 1 and 2.  
As stated in the previous Office action, there does not appear to be a significant improvement in Examples 1-3 and 5-10 relative to the comparative examples.  The examples and comparative embodiments demonstrate what is essentially a linear relationship between end carboxyl group content, aging resistance, and biodegradation rate as seen in the following plots:
[Chart]
[Chart]
The inventive examples show a biodegradation rate ranging from 91.8-97.8% and an  value (indicative of aging resistance) ranging from 4.2-5.8.  Embodiment 4 and Comparative Embodiments 1 and 2 show a biodegradation rate ranging from 87.8-97.5% and  values ranging from 3.1-5.8.  These ranges are substantially similar to the inventive examples.  
Example 4, which has a carboxyl end group content falling below the claimed range, exhibits better aging resistance than any of Examples 1-3 and 5-10 while maintaining a biodegradation rate within 1.6% of Example 2.  Comparative Example 2, which includes a carboxyl end group content falling above the claimed range, exhibits a better biodegradation than Examples 1-3 and 5-9 while maintaining an aging resistance that differs from Example 10 by only 0.7.  
The minor improvements in Examples 1-3 and 5-10 relative to Example 4 and Comparative Example 2 do not appear to be significant enough to demonstrate non-obviousness of the claims generally or to establish criticality associated with the claimed carboxyl end group content range.  Additionally, based on the linear relationship between end carboxyl group content, aging resistance, and biodegradation rate, it is clear that any improvements are not limited only to the claimed ranges.  Therefore, the examples are insufficient to establish non-obviousness of the claimed invention or criticality of the claimed end carboxyl group content.
The Applicant argues that the end carboxyl group content recited in Claim 1 could not be obtained by modifying the corresponding teaching in Ikegame.
The claimed range of 21-51 mol KOH/t represents approximately 50% of Ikegame’s broader range of 0.1-60 mol KOH/t.  This significant degree of overlap is sufficient to render the claimed range obvious despite the fact that Ikegame also discloses narrower preferred ranges falling outside the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762